892 F.2d 1049
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.EVEREX SYSTEMS, INC., Ven-Tel, Inc., Prometheus Products,Inc., and Omnitel, Inc., Petitioners,v.HAYES MICROCOMPUTER PRODUCTS, INC., Respondent.
Misc. No. 265.
United States Court of Appeals, Federal Circuit.
Oct. 26, 1989.

Before MARKEY, Chief Judge, and FRIEDMAN and BISSELL, Circuit Judges.
FRIEDMAN, Circuit Judge.

ORDER

1
Everex Systems, Inc., et al. petition for permission to appeal the order certified for immediate appeal by the United States District Court for the Northern District of California.   Hayes Microcomputer Products, Inc. moves for leave to file an opposition to the petition out of time.   Everex opposes the motion for leave.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The petition is denied.


4
(2) The motion for leave is granted.